DETAILED ACTION

Response to Amendment
The Amendment filed 09/15/2021 has been entered.  Claims 1-2, 4-9, and 11-17 remain pending in the application.  Claims 3, 10, and 18-20 have been canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-2, 4-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter (US 20190193829 A1), in view of TenHouten et al. (US 20200114573 A1), and further in view of Drees et al. (US 4022546 A).
Regarding claims 1 and 11, Schlueter teaches “the printing of three-dimensional geometries in the aviation industry” (which reads upon “a method of forming [an airplane part], comprising”, as recited in the instant claim; paragraph [0002]).  Schlueter teaches that “instead of producing the additional installation spaces, 
Schlueter is silent regarding a rotor blade.  

Schlueter uses additive manufacturing to make airplanes and airplane parts.  TenHouten teaches that additive manufacturing is a known manufacturing technique which is able to improve the strength, stiffness, density, energy absorption, ductility, etc. and is suitable for the manufacturing of rotor blades.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Schlueter to be a rotor blade, as taught by TenHouten to optimize in one or more directions for supporting expected load conditions, in situations where a rotor blade is needed.  
Schlueter is silent regarding disposing a weight and/or a plurality of weights in the first receptacle.  
Drees is similarly concerned with production aircraft blades (column 1, lines 9-24).  Drees teaches that “as illustrated in FIG. 7, the outboard end tip 22 is 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to balance weights to the monolithic structure of modified Schlueter, as taught by Drees because balance weights are used for individual rotor blade balancing, and not being able to perform individual rotor blade balancing would be potentially dangerous.  
Regarding claims 2 and 12-14, modified Schlueter teaches the methods of claim 1 and claim 11 as stated above.  Schlueter teaches that “the basic structure of the aircraft can be formed either by a single monolithic structural component which already has a predetermined shape and different receptacles for aircraft systems or, alternatively, from a plurality of monolithic structural components which, as a whole, form the basic structure of the aircraft and wherein each individual monolithic structural component of the plurality of monolithic structural components has a specific shape and has receptacles for corresponding aircraft systems” (which reads upon “forming a first receptacle surface in at least one of the partial upper skin, the partial lower skin, and the partial support network”, as recited in instant claim 2; paragraph [0020]; a receptacle inherently has a surface).  Schlueter teaches that “a receptacle 21 in the form of an 
Regarding claims 4-9, modified Schlueter teaches the method of claim 1 as stated above.  Schlueter teaches that “the aircraft system can be integrated into the monolithic structural component or embedded therein” (which reads upon claims 4-5 paragraph [0016]).  Schlueter teaches that “the aircraft system can be a control unit, such as an actuator or a drive for controlling control surfaces of the aircraft” (paragraph [0017]).  Schlueter teaches that “the aircraft system can also be a lead for supplying such control units with electric energy, hydraulic energy or data, the monolithic structural component into which such leads or control units are integrated thus representing an installation space for a corresponding function, that is to say a control function or a transmission function” (which reads upon claims 6-10; paragraph [0017]; control unit reads on the first electronic component).  
Regarding claim 15, modified Schlueter teaches the method of claim 1 as stated above.  Schlueter teaches that “a three-dimensional printing method can be understood to mean a 3-D printing method such as “additive layer manufacturing” (ALM), in which a 
Regarding claim 16, modified Schlueter teaches the method of claim 6 as stated above.  Schlueter teaches that “the aircraft system can also be a lead for supplying such control units with electric energy, hydraulic energy or data” (which reads upon “an electric wire”, as recited in the instant claim; paragraph [0017]).  
Regarding claim 17, modified Schlueter teaches the method of claim 6 as stated above.  Schlueter teaches that “the aircraft system can be a control unit, such as an actuator or a drive for controlling control surfaces of the aircraft” (which reads upon “actuator”, as recited in the instant claim; paragraph [0017]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scott (US-20180119614-A1).  Scott teaches that one or more of the apertures may include a recessed portion 17 for holding one or more balance weights 19 (paragraph [0008]).  See also paragraph [0030].  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733